This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
DETAILED ACTION
Information Disclosure Statement
The materials presented in the information disclosure statements (IDSs) dated 17 March 2021 and 07 June 2021 have been considered.
REASONS FOR ALLOWANCE
Claims 1-5 & 7-19 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1, the prior art of record specifically neither discloses nor suggests, in combination with the other recited limitations, a substrate processing apparatus having:
a partition including a first protrusion, a second protrusion, and at least one through-hole;
a conduit arranged in the partition through the at least one through-hole, the second protrusion symmetrically formed around the conduit;
a gas supply unit configured as an electrode to generate plasma, the gas supply unit connected to the conduit, the gas supply unit mechanically supported under the partition by the first and second protrusions, and the first protrusion located above the gas supply unit and protruding toward the gas supply unit; and

Regarding independent claim 14, the prior art of record specifically neither discloses nor suggests, in combination with the other recited limitations, a substrate processing apparatus having:
a partition including at least one first protrusion, at least one second protrusion, and at least one through-hole;
an insulating conduit arranged in the partition through the at least one through-hole, the at least one second protrusion arranged between the at least one first protrusion and the insulating conduit, and the at least one second protrusion formed symmetrically around the insulating conduit;
a gas supply unit configured as an electrode to generate plasma, the gas supply unit connected to the insulating conduit, and the at least one first protrusion located above the gas supply unit and protruding toward the gas supply unit;
an insulating plate arranged between the partition and the gas supply unit, each of the at least one first protrusion and the at least one second protrusion contacting the insulating plate so that both contribute to the mechanical stability between the partition and the insulating plate;
a radio frequency (RF) rod connected to the gas supply unit, the RF rod arranged between the at least one first protrusion and the at least one second 
an air-filled-space formed between the partition and the insulating plate, between a side wall of the through-hole and the insulating conduit, and between the at least one first protrusion and the at least one second protrusion, the air-filled-space including a first air-filled space formed between the at least one first protrusion and the at least one second protrusion so as to contact one side surface of the at least one first protrusion, and a second air-filled space formed between the at least one second protrusion and the insulating conduit.
Regarding independent claim 15, the prior art of record specifically neither discloses nor suggests, in combination with the other recited limitations, a substrate processing apparatus having:
a partition including at least one first protrusion, at least one second protrusion, and gas supply channel, the at least one second protrusion arranged between the at least one first protrusion and the gas supply channel, and the at least one second protrusion symmetrically formed around the gas supply channel;
a gas supply unit configured as an electrode to generate plasma, the gas supply unit connected to the gas supply channel, each of the at least one first protrusion and the at least one second protrusion above the gas supply unit and each protruding toward the gas supply unit, the at least one first protrusion arranged in an area overlapping the gas supply unit, and the gas supply unit mechanically supported under the partition by the at least one first protrusion and at least one second protrusion; and
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Mon-Fri 08:00-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent 

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716